*549SENTENCIA
El peticionario, Eddie Zavala Vázquez, quien se desem-peñaba en un puesto de Funcionario Administrativo V en el servicio de carrera del Municipio de Ponce, resultó electo Senador por el Partido Nuevo Progresista en las pasadas elecciones generales, representando al Distrito de Ponce en el Senado de Puerto Rico. En diciembre de 1992, y previo a cesar en sus funciones en el Municipio, solicitó del Alcalde de Ponce una licencia sin sueldo durante el término en que estuviera ejerciendo las funciones de Senador.
Mediante misiva fechada 29 de diciembre de 1992, el Alcalde denegó la solicitud de licencia sin sueldo, por en-tender que ésta era contraria al Art. Ill, Sec. 15 de la Cons-titución del Estado Libre Asociado, L.P.R.A., Tomo 1, que prohíbe que un senador o representante ocupe un cargo en el Gobierno de Puerto Rico, sus municipios o instrumenta-lidades mientras se desempeña como legislador.
Inconforme con esa decisión, Zavala Vázquez presentó un escrito de apelación ante la Junta de Apelaciones del Sistema de Administración de Personal del Estado Libre Asociado de Puerto Rico (J.A.S.A.P.). En éste solicitó a dicha Junta que ordenase al Alcalde de Ponce extenderle una licencia sin sueldo por un (1) año, la cual debería ser pro-rrogada de año en año mientras el apelante ocupara el cargo de Senador.
El 9 de junio de 1993, J.A.S.A.P. emitió una resolución para resolver que la referida “Cláusula de Incompatibili-dad de Cargos” (Art. Ill, Sec. 15, Const. E.L.A., supra) no impedía que al apelante se le otorgara una licencia sin sueldo para desempeñarse como Senador. Al así resolver, concluyó dicha Junta que un empleado al cual se le otorga una licencia sin sueldo no está ocupando el puesto del cual se encuentra en licencia. Señaló que el empleado en licen-*550cia no está ejerciendo las funciones del puesto y que dicha licencia realmente sólo apareja un derecho a la reinstala-ción tan pronto cese la causa por la cual ésta fue concedida, por lo que no podía concluirse que se ocupaba un puesto.
El Municipio de Ponce, una vez declarada sin lugar su reconsideración ante J.A.S.A.P., acudió en revisión judicial de la aludida resolución.
El 15 de noviembre de 1993, el Tribunal Superior, Sala de Ponce, revocó la decisión de J.A.S.A.P. Determinó que la concesión de una licencia sin sueldo a Zavala Vázquez por el término por el cual éste ocupe el cargo de Senador por el Distrito Senatorial de Ponce era ilegal. Concluyó el foro sentenciador que un empleado que disfruta de una licencia sin sueldo sigue ocupando su puesto, por lo que era de apli-cación al caso de autos la prohibición constitucional conte-nida en el Art. Ill, Sec. 15 de nuestra Constitución, supra.
Inconforme con el dictamen judicial, el peticionario acu-dió oportunamente ante nos, haciendo los siguientes seña-lamientos de error:
Erró el Honorable Tribunal al determinar la ilegalidad de la concesión de una licencia sin sueldo a un legislador mientras ocupa el cargo al que fue electo.
Erró el Honorable Tribunal al determinar que mientras se disfruta una licencia sin sueldo se ocupa el cargo del cual se disfruta dicha licencia.
Erró el Tribunal al no conceder a la parte recurrente el de-bido proceso al no haberse cumplido con las reglas del Tribunal Supremo para el procedimiento de revisión de decisiones admi-nistrativas ante el Tribunal Superior.
El 10 de marzo de 1994 expedimos el auto solicitado.
I-H
Habiéndose examinado los alegatos de las partes y los otros documentos que constan en autos, y conforme las normas de derecho, así como la jurisprudencia aplicable de *551este Tribunal, se confirma la sentencia recurrida dictada por el Tribunal Superior, Sala de Ponce, el 15 de noviembre de 1993.
Lo pronunció, manda el Tribunal y certifica el señor Se-cretario General. El Juez Asociado Señor Fuster Berlingeri emitió una opinión de conformidad, a la cual se unieron el Juez Presidente Señor Andréu García y la Juez Asociada Señora Naveira de Rodón. El Juez Asociado Señor Negrón García concurrió con una opinión escrita. El Juez Asociado Señor Corrada Del Río disintió con una opinión escrita.
(Fdo.) Francisco R. Agrait Liado Secretario General

— O —